            CASE 0:21-cv-00247-WMW-LIB Doc. 6 Filed 04/12/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Steven M. Kirchner,                                    Case No. 21-cv-0247 (WMW/LIB)

                            Plaintiff,
                                                ORDER ADOPTING REPORT AND
       v.                                           RECOMMENDATION

The F.B.I. et al.,

                            Defendants.


       This matter is before the Court on the February 26, 2021 Report and

Recommendation (R&R) of United States Magistrate Leo I. Brisbois. (Dkt. 4.) A district

court reviews for clear error any aspect of an R&R to which no specific objection was

made. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Here, Plaintiff Steven M. Kirchner submitted letters to the Court during the

period of time allowed for objections to the R&R, which suggests to the Court that these

letters constitute Kirchner’s objections to the R&R. Because Kirchner is pro se, his

objections are entitled to liberal construction. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

The Court has reviewed these letters and they do not identify any error of law or fact that

warrants rejecting the recommendations in the R&R.1 Therefore, Kirchner’s objections

are overruled. Moreover, having reviewed the R&R, the Court finds that it is neither

clearly erroneous nor contrary to law.


1
       Kirchner’s letters also fail to comply with a number of local rules, including LR
72.2(c), which addresses the format of objections and responses to R&Rs.
            CASE 0:21-cv-00247-WMW-LIB Doc. 6 Filed 04/12/21 Page 2 of 2




       Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

       1.      Plaintiff Steven M. Kirchner’s objections to the February 26, 2021 R&R,

(Dkt. 5), are OVERRULED.

       2.      The February 26, 2021 R&R, (Dkt. 4), is ADOPTED.

       3.      This matter is DISMISSED WITHOUT PREJUDICE for lack of subject-

matter jurisdiction.

       4.      Plaintiff Steven M. Kirchner’s application to proceed in district court

without prepaying fees or costs, (Dkt. 2), is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 12, 2021                                s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                           2
